149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.$281,000, in U.S. Currency, Defendant,William Yancey Jones, Appellant.
Nos. 97-2296, 97-3397.
United States Court of Appeals, Eighth Circuit.
Submitted May 7, 1998.Filed May 12, 1998.

Appeals from the United States District Court for the Eastern District of Missouri.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
William Yancey Jones appeals the district court's1 grant of summary judgment in favor of the United States on its claim seeking forfeiture of $281,130 in currency under 21 U.S.C. § 881.  Jones argues that the government's claim is barred by res judicata because the currency was not included in the properties forfeited in Jones's prior criminal proceedings.  Even assuming res judicata principles may apply between civil and criminal forfeiture proceedings, cf. United States v. Maull, 855 F.2d 514, 516-17 (8th Cir.1988), Jones's contention fails because the currency here at issue was not before the court and adjudicated in the prior criminal proceedings.  We also reject Jones's remaining jurisdiction, double jeopardy, and estoppel arguments as without merit.  Accordingly, we affirm.



1
 The HONORABLE DONALD J. STOHR, United States District Judge for the Eastern District of Missouri